DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered. It should be noted that claims 1 and 13 have been amended.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shaghnessy US 2011/0097215 A1.
O’Shaghnessy discloses, regarding claim 1, fluidic device 1 (see Fig. 1), comprising: an enclosed passage (element 1/58 can be part of a closed loop; see paragraph [0058]) adapted to convey a circulating liquid 32; wherein the enclosed passage comprises a first chamber 30 in fluid communication with a second chamber (the remaining conduit of the enclosed passage); and a flow unit (combination of elements 10, 18, and 20) adapted to be disposed in the first chamber 30 of the enclosed passage, wherein the flow unit comprises: a first electrode 18; and a second electrode 20 offset from the first electrode in a downstream direction of a flow of the circulating liquid 32, the first electrode 18 and the second electrode 20 being connectable to a voltage source 24; wherein the first electrode 18 is formed as a grid structure (clearly shown in Fig. 2) and arranged to allow the circulating liquid 32 to flow through the first electrode 18; wherein at least a portion of the enclosed passage is adapted to provide a thermal connection to allow transfer of heat between the circulating liquid 32 and a surrounding of the fluidic device 1 (substantially broad, the transfer of heat between liquid 32 and 1, in at least some capacity, is inherent); and wherein the enclosed passage defines a closed loop (see paragraph [0058]) in which the circulating liquid 32 circulates; Re claim 3, wherein the flow unit is arranged to cover at least part of a cross section of the enclosed passage; Re claim 4, wherein the flow unit is arranged to cover an entire cross section of the enclosed passage; Re claim 10, wherein at least a portion of the enclosed passage is formed as a tube (clearly shown in Fig. 1); Re claim 11, wherein the second electrode 20 is formed as a grid structure (clearly shown in Fig. 2).
O’Shaghnessy discloses, regarding claim 13, a method of controlling a circulating liquid 32 in a fluidic device 1 (see Fig. 1), the method comprising: activating a flow unit (combination of elements 10, 18, and 20) so as to induce a flow of the circulating liquid 32 in the fluidic device 1, wherein the flow unit is arranged in an enclosed passage (element 1/58 can be part of a closed loop; see paragraph [0058]) that is adapted to convey the circulating liquid 32, wherein the enclosed passage comprises a first chamber 30 in fluid communication with a second chamber (the remaining conduit of the enclosed passage), and wherein the flow unit (10, 18, 20) is adapted to be disposed in the first chamber 30, the flow unit comprising a first electrode 18 and a second electrode 20 that is offset from the first electrode 18 in a downstream direction of a flow of the circulating liquid 32, the first electrode 18 and the second electrode 20 being connectable to a voltage source 24, wherein the first electrode 18 is formed as a grid structure (clearly shown in Fig. 2) and is arranged to allow the circulating liquid 32 to flow through the first electrode 18; wherein at least a portion of the enclosed passage 58 is adapted to provide a thermal connection to allow transfer of heat between the circulating liquid 32 and a surrounding of the fluidic device (substantially broad); and wherein the enclosed passage 58 defines a closed loop (see paragraph [0058]) in which the circulating liquid 32 circulates; and deactivating the fluidic device 1 so as to impede the flow of the circulating liquid 32 in the fluidic device; Re claim 14, wherein activating the flow unit (10, 18, 20) comprises applying a voltage difference between the first electrode 18 and the second electrode 20 (shown in Fig.1); Re claim 16, wherein deactivating the fluidic device 1 comprises turning off the flow unit (via 28), and the fluidic device 1 is in an operational mode when the flow through the flow unit is reduced or eliminated (substantially broad); Re claim 17, wherein deactivating the fluidic device 1 comprises reducing or removing a voltage difference between the first electrode 18 and the second electrode 20 (via 28).
	
Claims 1, 3, 7-8, 10-11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovette US 2004/234378 A1.
Lovette discloses, regarding claim 1, fluidic device 100 (see Fig. 2A; element 22 in Fig. 1), comprising: an enclosed passage 18 (pump chambers are 106 and 108 of pump assembly 100) adapted to convey a circulating liquid (element 100 is preferred embodiment of pump 22 from Fig. 1); wherein the enclosed passage comprises a first chamber 106 in fluid communication with a second chamber 108; and a flow unit (combination of elements 112A’, 112B’, and 104) adapted to be disposed in the first chamber 106 of the enclosed passage 18, wherein the flow unit comprises: a first electrode 112A’; and a second electrode 112b’ offset from the first electrode in a downstream direction of a flow of the circulating liquid, the first electrode 112A’ and the second electrode 112b’ being connectable to a voltage source (via 212A and 212B); wherein the first electrode 112A’ is formed as a grid structure (clearly shown in Fig. 2A) and arranged to allow the circulating liquid to flow through the first electrode 112A’; wherein at least a portion of the enclosed passage 18 is adapted to provide a thermal connection to allow transfer of heat between the circulating liquid and a surrounding of the fluidic device 100 (see heat exchanger 99 in Fig. 1); and wherein the enclosed passage defines a closed loop (see loop cooling system 10) in which the circulating liquid circulates; Re claim 3, wherein the flow unit (112A’, 112B’, 104) is arranged to cover at least part of a cross section of the enclosed passage 18; Re claim 7, wherein the enclosed passage 18 is adapted to be thermally connected to a heat exchanger 99; Re claim 8, wherein the heat exchanger 88 is a heat sink or a heat source (see paragraph [0024]); Re claim 10, wherein at least a portion of the enclosed passage 18 is formed as a tube 136 (clearly shown ins Fig. 1-2A); Re claim 11, wherein the second electrode 112B’ is formed as a grid structure (clearly shown in Fig. 2A).
Lovette discloses, regarding claim 13, a method of controlling a circulating liquid in a fluidic device 100 (see Fig. 2A; element 22 in Fig. 1), the method comprising: activating a flow unit (combination of elements 112A’, 112B’, and 104) so as to induce a flow of the circulating liquid in the fluidic device 100, wherein the flow unit is arranged in an enclosed passage 18 that is adapted to convey the circulating liquid, wherein the enclosed passage 18 comprises a first chamber 106 in fluid communication with a second chamber 108, and wherein the flow unit is adapted to be disposed in the first chamber 106, the flow unit comprising a first electrode 112A’ and a second electrode 112B’ that is offset from the first electrode 112A’ in a downstream direction of a flow of the circulating liquid, the first electrode 112A’ and the second electrode 112B’ being connectable to a voltage source (via 212A and 212B), wherein the first electrode 112A’ is formed as a grid structure (clearly shown in Fig. 2A) and is arranged to allow the circulating liquid to flow through the first electrode 112A’; wherein at least a portion of the enclosed passage 18 is adapted to provide a thermal connection to allow transfer of heat between the circulating liquid and a surrounding of the fluidic device 100 (see heat exchanger 99 in Fig. 1); and wherein the enclosed passage 18 defines a closed loop (see loop cooling system 10) in which the circulating liquid circulates; and deactivating the fluidic device 100 so as to impede the flow of the circulating liquid in the fluidic device; Re claim 14, wherein activating the flow unit (112A’, 112B’, 104) comprises applying a voltage difference between the first electrode 112A’ and the second electrode 112B’ (see claim 1); Re claim 16, wherein deactivating the fluidic device 100 comprises turning off the flow unit, and the fluidic device 100 is in an operational mode when the flow through the flow unit is reduced or eliminated (substantially broad); Re claim 17, wherein deactivating the fluidic device 100 comprises reducing or removing a voltage difference between the first electrode 112A’ and the second electrode 112B’ (this is clearly the case); Re claim 20, wherein the enclosed passage 18 is adapted to be thermally connected to a heat exchanger 99 and the heat exchanger comprises at least one of a heat sink or a heat source (see paragraph [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaghnessy US 2011/0097215 A1 in view of Thorslund WO2015/084238 A1 (published 11 June 2015).
O’Shaghnessy discloses the invention as discussed above. However, O’Shaghnessy does not specifically disclose the first electrode comprising bridges and joints forming the grid structure; at least a portion of at least one of the bridges has a maximum height in a direction parallel to a direction of the flow and a maximum gauge in a direction orthogonal to the direction of the flow; and said maximum height is larger than said maximum gauge.
Thorslund teaches a flow unit 100, wherein the flow unit 100 comprises: a first electrode 110; and a second electrode 120 offset from the first electrode 110 in a downstream direction of a flow of the circulating fluid, the first electrode 110 and the second electrode 120 being connectable to a voltage source (see Abstract), further regarding claim 1, wherein the first electrode 110 is formed as a grid structure (see Fig. 1) and arranged to allow the circulating fluid to flow through the first electrode 110; regarding claims 2, 15, and 18, wherein the first electrode 18 comprises bridges 111 and joints 112 forming the grid structure; at least a portion of at least one of the bridges 111 has a maximum height in a direction parallel to a direction of the flow and a maximum gauge in a direction orthogonal to the direction of the flow; and said maximum height is larger than said maximum gauge (clearly shown in Fig. 2a); regarding claim 12, wherein at least one of the first electrode 110 and the second electrode 120 comprises a suspension structure 115, 125 arranged to absorb thermally induced deformations in the first electrode 110 or the second electrode 120, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first and/or second electrode of O’Shaghnessy to include a maximum height is larger than said maximum gauge and a suspension structure, as taught by Thorslund, in order to improve flow unit efficiency and absorb thermally induced deformations in the first electrode or the second electrode, respectively.

Claims 2, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lovette US 2004/234378 A1 in view of Thorslund WO2015/084238 A1 (published 11 June 2015).
Lovette discloses the invention as discussed above. However, Lovette does not specifically disclose the first electrode comprising bridges and joints forming the grid structure; at least a portion of at least one of the bridges has a maximum height in a direction parallel to a direction of the flow and a maximum gauge in a direction orthogonal to the direction of the flow; and said maximum height is larger than said maximum gauge.
Thorslund teaches a flow unit 100, wherein the flow unit 100 comprises: a first electrode 110; and a second electrode 120 offset from the first electrode 110 in a downstream direction of a flow of the circulating fluid, the first electrode 110 and the second electrode 120 being connectable to a voltage source (see Abstract), further regarding claim 1, wherein the first electrode 110 is formed as a grid structure (see Fig. 1) and arranged to allow the circulating fluid to flow through the first electrode 110; regarding claims 2, 15, and 18, wherein the first electrode 18 comprises bridges 111 and joints 112 forming the grid structure; at least a portion of at least one of the bridges 111 has a maximum height in a direction parallel to a direction of the flow and a maximum gauge in a direction orthogonal to the direction of the flow; and said maximum height is larger than said maximum gauge (clearly shown in Fig. 2a); regarding claim 12, wherein at least one of the first electrode 110 and the second electrode 120 comprises a suspension structure 115, 125 arranged to absorb thermally induced deformations in the first electrode 110 or the second electrode 120, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first and/or second electrode of Lovette to include a maximum height is larger than said maximum gauge and a suspension structure, as taught by Thorslund, in order to improve flow unit efficiency and absorb thermally induced deformations in the first electrode or the second electrode, respectively.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to O’Shaughnessy: Applicant argued the interpretation of the chambers. The Examiner has amended the previous interpretations, with the first chamber now being chamber 30, and the second chamber being the remaining conduit of the enclosed passage. The reference states that fluidic device 1 can be part of a loop (para. [0058]), which, by nature, is an enclosed passage. Despite Applicant’s argument that O’Shaughnessy’s loop is a “proof-of-concept experiment to measure flow rate”, it is nevertheless a loop through which element 1 circulates liquid. Therefore, The Examiner maintains the rejections of claims 1, 3-4, 10-11, 13-14, and 16-17 as being anticipated by O’Shaughnessy.
In response to Applicant’s arguments with respect to Lovette: Applicant argues,
“The recombination chamber 108 of Lovette is a storage for oxygen … there is, at most, a single chamber (e.g., 106) in Lovette. Also, the recombination chamber 108 is not “adapted to convey a circulating liquid” as claimed, it is a storage for oxygen. Moreover, Lovette is not capable of satisfying the limitations of amended Claims 1 and 13.” The Examiner respectfully disagrees. Element 100 is an electrokinetic/electroosmotic pump (see title and abstract; 100 is the preferred embodiment of pump 22 from Fig. 1, see para. [0028]). Inherently, pumps convey circulating fluid, and elements 112A’, 112B’, and 104 (the interpreted “flow unit”) are the elements that cause liquid to circulate through pump 100. In particular, element 104 is called an “electroosmotic pumping element” in paragraph [0028]. The flow unit elements are contained within cavity 106 (best shown in Fig. 5A), which is simply one chamber within pump 100. Therefore, the Examiner maintains the rejections of claims 1, 3, 7-8, 10-11, 13-14, 16-17, and 20 as being anticipated by Lovette.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746